 



EXHIBIT 10.1
SIXTH AMENDMENT TO CREDIT AGREEMENT
     THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of December 14, 2007, but shall be effective for all purposes as of the
Effective Date (defined below) among Powell Industries, Inc., a Delaware
corporation (“Parent”), Switchgear & Instrumentation Ltd., an entity organized
under the laws of England and Wales (formerly known as Inhoco 3210 Limited,
“Inhoco”), Switchgear & Instrumentation Properties Limited, an entity organized
under the laws of England and Wales (“SI Properties” and together with Inhoco,
“UK Borrower”), Bank of America, N.A., a national banking association, as Agent,
Swing Line Lender and L/C Issuer under the Credit Agreement (in such capacity as
administrative agent, together with its successors in such capacity, “Agent”),
and each lender from time to time party to the Credit Agreement (collectively,
“Lenders” and individually, a “Lender”). Capitalized terms used but not defined
in this Amendment have the meaning given them in the Credit Agreement (defined
below).
RECITALS
     A. Parent, Inhoco, and SI Properties, as borrowers (each a “Borrower” and
collectively “Borrowers”), Agent and Lenders entered into that certain Credit
Agreement dated as of June 29, 2005 (as amended by the First Amendment to Credit
Agreement dated November 7, 2005, as amended by the Second Amendment to Credit
Agreement dated January 11, 2006, as amended by the Third Amendment to Credit
Agreement dated August 4, 2006, as amended by the Fourth Amendment to Credit
Agreement dated December 7, 2006, as amended by the Fifth Amendment to Credit
Agreement dated December 4, 2007, and as amended, restated or supplemented, the
“Credit Agreement”).
     B. Borrowers, Agent and Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned hereby agree as follows:
     1. Amendment to Credit Agreement. The Credit Agreement is amended as set
forth below as of the Effective Date:
     (a) The definitions of Designated Sublimit, Letter of Credit Sublimit, and
Termination Date” in Section 1.01 of the Credit Agreement are deleted in their
entirety and replaced with the following:
     “Designated Sublimit means (a) with respect to Parent, $58,500,000, and
(b) with respect to UK Borrower, £4,000,000.
Letter of Credit Sublimit means (a) with respect to Parent, $58,500,000, and (b)
with respect to UK Borrower, £4,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Committed Amount.

1



--------------------------------------------------------------------------------



 



Termination Date means the earlier of (a) December 31, 2011, or (b) the
effective date that the Lenders’ commitments to make Revolving Loans and
purchase participations in L/C’s and Swing Line Loans are otherwise cancelled or
terminated in accordance with Section 8 of this Agreement, or otherwise.”
     2. Schedule. The existing Schedule 2.01 to the Credit Agreement is deleted
in its entirety and replaced with Schedule 2.01 attached to this Amendment.
     3. Conditions. This Amendment shall be effective as of December 14, 2007
(the “Effective Date”) once each of the following have been delivered to Agent:
     (a) this Amendment executed by Borrowers, Agent and Lenders;
     (b) Guarantors’ Consent and Agreement executed by the Guarantors;
     (c) a replacement Revolving Note executed by Parent and made payable to
Bank of America, N.A., in the original principal amount of $58,500,000;
     (d) Officer’s Certificate of Parent certifying as to incumbency of
officers, specimen signatures, no changes to articles of incorporation and
bylaws since the date of the certificate delivered in connection with the Credit
Agreement, and resolutions adopted by the Board of Directors authorizing this
Amendment; and
     (e) such other documents as Agent or Lenders may reasonably request.
     4. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Borrower, (c) no other consent of any Person (other than Lenders) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document (as amended by this Amendment) to which it is a party, and (g) no
Default or Event of Default has occurred and is continuing. The representations
and warranties made in this Amendment shall survive the execution and delivery
of this Amendment. No investigation by Agent or Lenders is required for Agent or
Lenders to rely on the representations and warranties in this Amendment.
     5. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrowers hereby reaffirm their obligations under the Loan

2



--------------------------------------------------------------------------------



 



Documents to which each is a party and agree that all Loan Documents to which
they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). Borrowers hereby release Agent and
Lenders from any liability for actions or omissions in connection with the
Credit Agreement and the other Loan Documents prior to the date of this
Amendment.
     6. Miscellaneous.
     (a) Waiver. This Amendment does not constitute (i) a waiver of, or a
consent to (A) any provision of the Credit Agreement or any other Loan Document
not expressly referred to in this Amendment, or (B) any present or future
violation of, or default under, any provision of the Loan Documents, or (ii) a
waiver of Agent’s or Lenders’ right to insist upon future compliance with each
term, covenant, condition and provision of the Loan Documents.
     (b) Form. Each agreement, document, instrument or other writing to be
furnished to Lenders under any provision of this Amendment must be in form and
substance satisfactory to Agent and its counsel.
     (c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
     (d) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Agent on demand for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Agent’s counsel.
     (e) Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
     (f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on Borrowers, Agent and Lenders. Agent may also require that any such
documents and signatures be confirmed by a manually-signed original; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
     (g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
     (h) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Among Borrowers, Agent and Lenders and May Not Be

3



--------------------------------------------------------------------------------



 



Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements by the Parties. There Are No Unwritten Oral Agreements among the
Parties.
[Signatures appear on the following pages.]

4



--------------------------------------------------------------------------------



 



     The Amendment is executed as of the date set out in the preamble to this
Amendment.

            BORROWERS:


POWELL INDUSTRIES, INC.
      By:   /s/ Don R. Madison         Don R. Madison        Executive Vice
President        SWITCHGEAR & INSTRUMENTATION LTD., formerly known as Inhoco
3210 Limited
      By:   /s/ Don R. Madison         Don R. Madison        Director       
SWITCHGEAR & INSTRUMENTATION PROPERTIES LIMITED
      By:   /s/ Don R. Madison         Don R. Madison        Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Agent
      By:   /s/ Daniel J. Lintner         Daniel J. Lintner        Senior Vice
President        BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
      By:   /s/ Daniel J. Lintner         Daniel J. Lintner        Senior Vice
President     

 



--------------------------------------------------------------------------------



 



GUARANTORS’ CONSENT AND AGREEMENT TO SIXTH AMENDMENT
     As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by each of the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Credit Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Agent and Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantors hereby release Agent and Lenders from any
liability for actions or omissions in connection with the Loan Documents prior
to the date of this Amendment. This Guarantors’ Consent and Agreement shall be
binding upon each of the undersigned, and its permitted assigns, and shall inure
to the benefit of Agent, Lenders, and its successors and assigns.
GUARANTORS:

                 TRANSDYN, INC.,   POWELL INDUSTRIES ASIA, INC., a Delaware
corporation   a Delaware corporation
 
           
By:
  /s/ Don R. Madison   By:   /s/ Don R. Madison
 
           
 
  Don R. Madison       Don R. Madison
 
  Vice President, Secretary, and       Vice President, Secretary, and
 
  Treasurer       Treasurer
 
            POWELL INDUSTRIES INTERNATIONAL, INC.,   POWELL ELECTRICAL SYSTEMS,
INC., a Delaware corporation   a Delaware corporation
 
           
By:
  /s/ Don R. Madison   By:   /s/ Don R. Madison
 
           
 
  Don R. Madison       Don R. Madison
 
  Vice President, Secretary, and       Vice President, Secretary, and
 
  Treasurer       Treasurer

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
A. Term Facility for UK Borrower

                  Lender   Commitment   Applicable Percentage  
Bank of America, N.A.
  £ 6,000,000       100 %
 
               
Total
  £ 6,000,000       100 %

B. Revolving Facility for UK Borrower

                  Lender   Commitment   Applicable Percentage  
Bank of America, N.A.
  £ 4,000,000       100 %
 
               
Total
  £ 4,000,000       100 %

C. Revolving Facility for Parent

                  Lender   Commitment   Applicable Percentage  
Bank of America, N.A.
  $ 58,500,000       100 %  
Total
  $ 58,500,000       100 %

 